 


110 HR 1371 IH: Farming Flexibility Act of 2007
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1371 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Ms. Baldwin (for herself, Mr. LaHood, Mr. Pence, and Mr. Walz of Minnesota) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to provide producers on a farm with greater flexibility in selecting the crops to be planted on the base acres of the farm. 
 
 
1.Short title This Act may be cited as the Farming Flexibility Act of 2007.
2.Production of fruits and vegetables for processing on covered commodity base acresSection 1101 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911) is amended by adding at the end the following new subsection:

(i)Production of fruits or vegetables for processing
(1)In generalSubject to paragraphs (2) and (3), producers on a farm, with the consent of the owner and other producers on the farm, may reduce the base acres for any covered commodity for the farm if the reduced acres are used for the planting and production of fruits or vegetables for processing.
(2)Reversion to covered commodity base acresAny reduced acres of a farm devoted to the planting and production of fruits or vegetables during a crop year under paragraph (1) shall be included in base acres for the covered commodity for the subsequent crop year, unless the producers on the farm make the election described in paragraph (1) for the subsequent crop year.
(3)Recalculation of base acres
(A)In generalSubject to subparagraph (B), if the Secretary recalculates base acres for a farm, the planting and production of fruits or vegetables for processing under paragraph (1) shall be considered to be the same as the planting, prevented planting, or production of the covered commodity.
(B)AuthorityNothing in this subsection provides authority for the Secretary to recalculate base acres for a farm.. 
 
